Citation Nr: 0939602	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for trauma to tooth number 
7 for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to 
February 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded the claim in August 
2008 for further development and consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board remanded the claim to 
provide the Veteran corrective notice under 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Specifically, the agency of original 
jurisdiction was to inform the Veteran he should submit 
evidence to substantiate that his loss of tooth number 7 is 
the result of loss of substance of body of maxilla or 
mandible.  In a November 2008 letter, the Veteran was 
informed that his claim "was previously denied because the 
entitlement of the underlying claim was found insufficient."  
In an email from the Veteran in December 2008, he stated that 
he still has not received an explanation why his claim was 
found insufficient.  Therefore, this case must again be 
remanded to the agency of original jurisdiction to comply 
with the Board's original remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective notice 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice should explain 
the terms "new" and "material;" and 
explain the types of evidence that would 
be considered new and material.  The 
notice should inform the Veteran that 
service connection for compensation 
purposes would be granted if the loss of 
tooth number 7 is the result of loss of 
substance of body of maxilla or mandible.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); Kent, supra.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

